           IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                          AUGUSTA DIVISION


DOUGLAS TIDWELL and DAVID          *
                                   *
KEITH LEGGETT,
                                   *


                                   *
     Plaintiffs,
                                   *


          V.                       *            CV 117-030
                                   *


CHATTANOOGA FIRE PROTECTION,
                                   *
INC. and JOSEPH ANTHONY BISHOP,

     Defendants.




                         ORDER AND NOTICE OF
                         PRETRIAL PROCEEDINGS



     The Court finds this case is ready for trial.    In preparation

for trial, the Court ORDERS lead counsel for the Parties to meet

and confer, in person, and prepare and file with the Clerk of this
Court one consolidated proposed pretrial order.        The proposed

pretrial order shall be filed BY THE CLOSE OF BUSINESS ON THURSDAY,
DECEMBER 20, 2018.    Plaintiffs' counsel has the responsibility to

initiate compliance herewith.

     The form of the proposed pretrial order can be located at the

Court's website, www.qasd.uscourts.gov, under ''Forms" ^ "Civil

Forms"   "Consolidated Pretrial Orders - Other Judges." A party's

failure to comply with the requirements of this Order may result

in dismissal of the complaint or other appropriate sanctions.    The

Court will reject any proposed pretrial order prepared only from

telephone conversations. The proposed pretrial order must include
a paragraph stating the date, location, and duration of the meeting

and   the    names    of    all   counsel     or     parties      participating.

Unconsolidated      proposed   pretrial     orders    will     not   be   accepted

without     the   Court's   written   permission.            If   any     party   is

unrepresented by counsel, such party must comply with this Order

in the same manner as counsel.


      The Parties must submit all unresolved evidentiary objections

and motions in limine BY THE CLOSE OF BUSINESS ON THURSDAY, JANUARY

3, 2019.      Responses thereto must be submitted BY THE CLOSE OF

BUSINESS ON THURSDAY, JANUARY 17, 2019.              The Clerk has scheduled

the pretrial conference for THURSDAY, JANUARY 31, 2019, at 10:00

a.m., and jury selection and trial assignment are scheduled for

MONDAY, FEBRUARY 4, 2019, at 9:00 a.m., all to be held in the

Second Floor Courtroom of the United States District Court located

at 600 James Brown Boulevard, Augusta, Georgia 30901.                       At the

pretrial conference, the Court will take up any pending motions

and will approve, disapprove, or direct amendment of the proposed

pretrial order.       The Parties MUST provide to the Court all trial

exhibits (in digital format) and an exhibit list at the pretrial

conference.       Lead counsel for each Party MUST attend.

      ORDER ENTERED at Augusta, Georgia, this ^ g^vT^>^ay^p^ October,
2018.


                                            :^_RAN^L HALL, CHIEF JUDGE
                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF GEORGIA
